Citation Nr: 1636440	
Decision Date: 09/19/16    Archive Date: 09/27/16

DOCKET NO.  10-38 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1967 to October 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

The August 2008 rating decision denied entitlement to service connection for bilateral hearing loss and tinnitus.  A notice of disagreement was received in March 2009, a statement of the case was issued in August 2010, and a substantive appeal was received in September 2010.

In his September 2010 appeal, the Veteran requested that he be scheduled for a hearing before a Member of the Board at his local RO.  He withdrew this request in writing in November 2015.

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The evidence of record reflects that the Veteran does not have a bilateral hearing loss diagnosis for VA purposes.  


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2015).





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 Stat. 2096 (2000), substantially amended the provisions of chapter 51 of title 38 of the United States Code, concerning the notice and assistance to be afforded to claimants in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as amended at 38 U.S.C.A. §§ 5103, 5103A (West 2014)).  In addition, VA published regulations, which were created for the purpose of implementing many of the provisions of VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified, in pertinent part, at 38 C.F.R. § 3.159 (2015)).

The notice requirements of the VCAA require VA to notify the veteran of any evidence that is necessary to substantiate a claim, as well as the evidence VA will attempt to obtain and which evidence the veteran is responsible for providing.  Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction.  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The VCAA notice requirements, however, may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Dingess, supra; Pelegrini, supra.

The Board finds that the notification requirements of the VCAA have been satisfied in this case.  In this regard, the Board notes an evidentiary development letter dated in June 2007 advised the appellant of the evidence needed to substantiate his service connection claim.  This letter was sent prior to the initial adjudication of the Veteran's claim in August 2008.  The appellant was advised in this letter of his and VA's responsibilities under the VCAA, to include what evidence should be provided by him and what evidence should be provided by VA.  This letter also advised the Veteran as to the type of evidence needed to substantiate both the disability rating and effective date elements of his claim.

The Board further finds that the duty to assist requirements of the VCAA have also been satisfied in this case.  38 U.S.C.A. §§ 5103 and 5103A.  Specifically, the Board finds that relevant evidence relative to the issue on appeal has been obtained and associated with the claims folder.  In particular, the Board notes that the RO obtained the Veteran's service treatment records, service personnel records, available private medical records, and Social Security Administration (SSA) records.

The RO arranged for the Veteran to undergo a VA examination in July 2008.  The Board finds that the resulting examination report is adequate for the purpose of determining entitlement to service connection.  The examination report reflects review of the claims file and interview and examination of the Veteran.  During the examination, the examiner elicited from the Veteran his history of complaints and symptoms and performed an audiological examination.  The examiner explained why the examination results were considered unreliable for purposes of determining entitlement to service connection for bilateral hearing loss.  For these reasons, the Board concludes that the VA examination report of record in this case provides an adequate basis for a decision on the Veteran's service connection claim.

The evidence of record provides sufficient information to adequately evaluate the claim.  Therefore, no further assistance to the Veteran with the development of evidence is required, nor is there notice delay or deficiency resulting in any prejudice to the Veteran.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 3.159(d); see Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

The Veteran has claimed entitlement to service connection for bilateral hearing loss.  He essentially contends that this disability developed as a result of in-service acoustic trauma.  Specifically, as described by the Veteran in his March 2009 notice of disagreement, the Veteran contends that he suffered acoustic trauma "as a Marine serving with a heavy artillery battery in Viet Nam."  He reported that he "was constantly exposed to the loud [illegible] of 105MM howitzer cannons being fired while I provided support to these forward operating fire power bases."  He stated that, "[a]lthough my Military Occupation Series (MOS) was Vehicle Operator, I more than often was detailed to gun crew duties."  He also noted that he "was required to travel by helicopter to transport equipment and materials to these remote fire bases on an average of two times monthly."

Service connection is warranted where the evidence of record establishes that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated thereby.   38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2015).

To establish a right to compensation for a present disability, a veteran must show (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, or nexus, between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities, such as organic diseases of the nervous system, if such are shown to have been manifested to a compensable degree within one year after the veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In such instances, service connection may be established based on a continuity of symptomatology from the time of manifestation.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic 38 C.F.R. § 3.309(a)).  Sensorineural hearing loss is considered an organic disease of the nervous system for purposes of 38 C.F.R. § 3.309(a).

Service connection for impaired hearing shall only be established when hearing status as determined by audiometric testing meets specified puretone and speech recognition criteria.  Audiometric testing measures threshold hearing levels (in decibels) over a range of frequencies (in Hertz).  Hensley v. Brown, 5 Vet. App. 155, 158 (1993).

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Board acknowledges that the lack of any evidence that a veteran exhibited hearing loss during service is not fatal to his claim.  The laws and regulations do not require in service complaints of or treatment for hearing loss in order to establish service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Instead, as noted by the United States Court of Appeals for Veterans Claims (Court):

[W]here the regulatory threshold requirements for hearing disability are not met until several years after separation from service, the record must include evidence of exposure to disease or injury in service that would adversely affect the auditory system and post- service test results meeting the criteria of 38 C.F.R. § 3.385....  For example, if the record shows (a) acoustic trauma due to significant noise exposure in service and audiometric test results reflecting an upward shift in tested thresholds in service, though still not meeting the requirements for 'disability' under 38 C.F.R. § 3.385, and (b) post-service audiometric testing produces findings meeting the requirements of 38 C.F.R. § 3.385, rating authorities must consider whether there is a medically sound basis to attribute the post-service findings to the injury in service, or whether they are more properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (quoting from a brief of the VA Secretary).

Turning to the evidence of record, the record reflects that the Veteran underwent audiometry examinations on enlistment into service in August 1967 and on release from active duty in October 1969.  At the times of these examinations, the Veteran's audiogram readings were, in decibels, as follows:

Enlistment - August 1967
		



HERTZ



500
1000
2000
3000
4000
RIGHT
30
15
0
X
5
LEFT
25
15
5
X
5

Separation - October 1969




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
10
10
LEFT
10
10
10
10
10

(Service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standard Organization (ISO) units. Thus, the enlistment examination readings in this case have been converted from ASA units to ISO units.)

Service treatment records also reflect that the Veteran denied any past or current hearing loss or ear, nose, or throat trouble on his August 1967 induction medical history report, but the record contains no medical history report from his October 1969 separation.  Otherwise, the Veteran's service treatment records reflect that he never complained of, or sought treatment for, hearing loss or associated symptoms during service.

As described by the Veteran in his March 2009 notice of disagreement, the Veteran contends that he suffered acoustic trauma "as a Marine serving with a heavy artillery battery in Viet Nam."  He reported that he "was constantly exposed to the loud [illegible] of 105MM howitzer cannons being fired while I provided support to these forward operating fire power bases."  He stated that, "[a]lthough my Military Occupation Series (MOS) was Vehicle Operator, I more than often was detailed to gun crew duties."  He also noted that he "was required to travel by helicopter to transport equipment and materials to these remote fire bases on an average of two times monthly."  

The Veteran's MOS, Motor Vehicle Operator, has been identified as an occupation involving a moderate probability of noise exposure.  See Duty MOS Noise Spreadsheet, Veterans Benefits Administration  Fast Letter 10-35 (Dep't of Veterans Affairs, September 2, 2010).  The Board further notes that the Veteran's service personnel records reflect that he served in Battery F, Second Battalion, 11th Marines, First Marine Division, which is described in publicly available information to be a 155mm howitzer battalion.  In light of the above, the Board finds that the Veteran's reports of in-service military noise exposure are competent, credible, and consistent with his circumstances of service.  The Board therefore finds that the Veteran was exposed to military noise during service.

The Veteran has submitted evidence from his private otolaryngologist reflecting that he has sought treatment for Meniere's disease and hearing difficulties following service.  

With respect to the evidence following the Veteran's separation from service, an August 1988 record from the Veteran's private otolaryngologist notes an assessment of eustacian tube dysfunction.  

The records from the Veteran's private otolaryngologist also include audiometry tests dated in October 1988, September 1990, June 1994, July 1998, and July 2003.  Because none of these records reflects that testing was conducted in compliance with VA testing procedures as described in 38 C.F.R. § 4.85, the Board cannot accept any of them as valid for purposes of establishing a hearing loss diagnosis.  Furthermore, any diagnosis of hearing loss that is based solely on records such as these that were generated years before the date of the Veteran's claim cannot demonstrate the existence of a current hearing loss disability for purposes of establishing service connection.  

The Board further notes that the private otolaryngologist has reported that the Veteran's hearing was normal on assessments made at appointments in October 2004, November 2005, November 2006, and July 2007, the last of which would be contemporaneous with the appeals period.

A February 2007 SSA disability examination report notes that the Veteran's hearing was intact on examination.  It further notes that the Veteran denied a hearing deficit but reported that he does have tinnitus.  It also notes that Meniere's disease was diagnosed in the 1990s.  

A March 2007 SSA residual functional capacity assessment notes that the Veteran has no hearing limitation.

The Veteran filed his claim of entitlement to service connection for bilateral hearing loss in May 2007.  On his claim form, he noted that his hearing loss began in 1995.  

The Veteran underwent a VA examination by an audiologist in July 2008.  The resulting examination report reflects that the Veteran reported that he cannot hear, cannot understand conversations, and has ringing in his ears.  He denied having ear infections, ear surgery, and head injury.  He reported that, while in the Marine Corps, he was in artillery and reported noise exposure from artillery.  Following service, he was in construction work and denied having noise exposure.  He reported that he is able to hear on the telephone with difficulty.  He reported that difficulties understanding conversation with noise in the background and hearing normal conversation affect his occupational functioning and daily activities.  

It was noted that no audiometric data could be reported, as the Veteran "could not or would not provide true organic hearing threshold levels during this evaluation."    It was further noted that the Veteran "was not able to provide consistent reliable and valid hearing tests results during this evaluation.  There is a nonorganic component to whatever organic hearing loss he may have."    

Following review of the claims file, the examiner opined that it is less likely than not that the Veteran's hearing loss is related to military noise exposure.  The examiner noted that the Veteran's service treatment records revealed that his hearing thresholds were well within normal limits in both ears on his October 1969 release from active duty physical.  

A February 2010 letter from the Veteran's private otolaryngologist notes that the Veteran "has severe tinnitus secondary to noise induced high frequency sensorial hearing loss."  It was noted that the Veteran "has a history of exposure to artillery during the Vietnam War which undoubtedly has contributed to this problem."  It was noted that the Veteran "has stable Meniere's disease" and that "[h]is hearing has not changed appreciably since 2003."  

In October 2010, the Veteran submitted a VA Form 21-8940, "Veteran's Application for Increased Compensation Based on Individual Unemployability," on which he reported that he worked in construction from July 1970 to February 2004.  He reported that he was an inspector in his last year of employment.  A July 2015 VA initial posttraumatic stress disorder (PTSD) examination report notes that the Veteran reported that he had worked in gas construction, laying pipes and running equipment, for 33.5 years after service.  

A February 2011 general QTC examination report notes that the Veteran's "[g]ross hearing is intact" and that he "is able to hear normal conversation within the examination area."  

Based on the above, the Board must deny service connection for bilateral hearing loss based on a determination that the evidence does not demonstrate the presence of a current hearing loss disability.  In particular, the Board notes that the July 2008 VA examination report reflects that reliable and valid hearing tests could not be obtained on evaluation.  The VA examiner has given no reason to believe that additional testing would produce different results.

Furthermore, the Board finds that a current hearing loss disability may not be diagnosed based on the evidence from the Veteran's private otolaryngologist.  Specifically, the Board notes that, while the private otolaryngologist's February 2010 letter references the Veteran's "noise induced high frequency sensorial hearing loss," he does not explain the basis for this determination.  The only indications of possible hearing loss of record on which this diagnosis could be based appear in private audiometry reports that both (1) do not reflect conformity with VA's testing guidelines of 38 C.F.R. § 4.85, and (2) occurred years before the Veteran filed the claim at issue.  Each of those reasons, on its own, is sufficient to find that these records do not satisfy the current disability requirement.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim); Romanowsky v. Shinseki, 26 Vet. App. 289, 293-94 (2013) (noting that the Board must consider evidence of a "recent" diagnosis made prior to the filing of a claim in determining whether a current disability existed at the time the claim was filed or during its pendency).

In contrast, the audiology report from the time of the appeals period reflects that the Veteran's hearing was determined by his private otolaryngologist to have been normal during this period.  Any current hearing loss diagnosis from the private otolaryngologist would have to account for the multiple records that he himself had authored from October 2004 to July 2007, all of which expressly found no current hearing loss disability.  In the absence of such an accounting, the Board finds that the February 2010 private otolaryngologist's opinion does not constitute probative evidence in favor of a current bilateral hearing loss diagnosis.  

The Board acknowledges that the Veteran himself believes that he has a current hearing loss disability.  The Board recognizes that there are instances in which lay testimony can provide probative evidence in medical matters.  A layperson may be competent to offer testimony on certain medical matters, such as describing symptoms observable to the naked eye, or even diagnosing simple conditions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In the case at hand, however, while the Veteran is competent to describe hearing difficulties, he does not possess the necessary medical expertise to diagnose a hearing loss disability pursuant to VA regulations.  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1110; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  It is well-settled that in order to be considered for service connection, a claimant must first have a disability.  In Brammer v. Derwinski, 3 Vet. App. 223 (1992), it was noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents resulted in disability.  See also Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In the absence of a diagnosis of a current hearing loss disability, service connection cannot be granted.  

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Ortiz, 274 F.3d at 1364-65; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Therefore, entitlement to service connection for bilateral hearing loss is not warranted.


ORDER

Entitlement to service connection for bilateral hearing loss is denied.


REMAND

The Veteran has also claimed entitlement to service connection for tinnitus, which he also contends was caused by in-service noise exposure.  Specifically, as described by the Veteran in his March 2009 notice of disagreement, the Veteran contends that he suffered acoustic trauma "as a Marine serving with a heavy artillery battery in Viet Nam."  He reported that he "was constantly exposed to the loud [illegible] of 105MM howitzer cannons being fired while I provided support to these forward operating fire power bases."  He stated that, "[a]lthough my Military Occupation Series (MOS) was Vehicle Operator, I more than often was detailed to gun crew duties."  He also noted that he "was required to travel by helicopter to transport equipment and materials to these remote fire bases on an average of two times monthly."

There are two pieces of evidence of record that discuss the onset of the Veteran's tinnitus.  First, on his May 2007 claim form, the Veteran noted that his tinnitus had begun in 1995.  Second, the Veteran reported at his July 2008 VA examination report that he does not remember when his tinnitus began.  

In light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," the Board finds that an addendum opinion should be obtained.

Accordingly, the case is REMANDED for the following action:

1.  Obtain an addendum opinion with respect to the question of whether the Veteran's tinnitus is at least as likely as not related to service.  The examiner should receive a copy of this Remand and review the Veteran's file.  The examiner must state in the examination report that the file has been reviewed.  After a review of the record, the examiner should offer an opinion regarding the following:

In light of VA Training Letter 10-02 (which has been rescinded due to its incorporation into the M21-1 as part of the "Live Manual" project) which provides that "[t]he onset [of tinnitus] may be gradual or sudden, and individuals are often unable to identify when tinnitus began" and "[t]innitus can be triggered months or years after an underlying cause (such as hearing loss) occurs" and "[t]herefore, delayed-onset tinnitus must be considered," is it at least as likely as not (i.e., probability of 50 percent or more) that the Veteran's tinnitus is etiologically related to in-service military noise exposure on a delayed-onset theory of causation?

In answering this question, the VA examiner should consider that:
   
(a) the Veteran's in-service noise exposure as described above in the body of this remand has been conceded;

(b) the Veteran does not contend that he experienced tinnitus in service, having reported on his May 2007 claim form that his tinnitus began in 1995 and having reported at his July 2008 VA examination that he cannot remember when his tinnitus began.

All opinions should be supported by a clear rationale.

2.  After the development requested above has been completed, again review the record and readjudicate the appeal.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action unless otherwise notified

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


